Endicott, J.
There is no dispute about the facts in this case. No instructions were requested at the trial and no questions of iaw are in terms raised in the report. It does not appear that the defendant requested to go to the jury, and no such claim was made in the argument. The ruling therefore of the presiding judge, directing a verdict for the plaintiff in the larger sum, must be sustained, if it appears that the evidence would justify such a finding; of this we can have no doubt.
The vessel was loaded on October 17th and ready to sail. The master asked for his bills of lading, but the defendant’s agent, in obedience to instructions from the defendant, refused to give them, except at the current rates of freight, (which were lower than those stipulated in the charter party,) on the ground that the vessel could not reach Boston within the time limited in the charter party, which was November 1st. It appears by the report that the usual time for the trip from Georgetown to Boston *446at that season was "between seven and eight days, though this was affected by the weather. The master refused to sign bills, except at the rate named in the charter party. On October 20th the agent, having received a despatch from the defendant, containing instructions, delivered bills of lading to the master, stating the rate of freight to be as per charter party. These bills the master signed, and the vessel started down the river, but was delayed by grounding on the bar, and was unable to pass the bridge until the morning of October 23d. She arrived in the lower harbor of Boston on Sunday, November 1st, and the next morning was towed up, and reported her arrival to her consignees. After her discharge, which was delayed several days, for which delay the plaintiffs appear in no wise to be responsible, the defendant refused to pay freight under the charter party because she had not arrived in season.
Upon these facts, it might well have been found that, but for the delay caused by the acts of the defendant, the vessel would have arrived within the time named in the charter party, and the defendant cannot deny its liability because the vessel did not so arrive. If a charterer is the cause of a failure to deliver the cargo according to the charter party, the ship is entitled to the stipulated freight. 3 Kent Com. (12th ed.) 229, note 2. The Nathaniel Hooper, 3 Sumner, 542.

Judgment on the verdict.